Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Austin Zhang on June 30, 2021. Claims 25-36, 38-44 are allowed.

The application has been amended as follows: 

Cancel claim 37.


Please amend the first part of claim 38 to recite:
Claim 38.	 A method of treating prostate cancer in a human, which comprises administering to the human an effective amount of a pharmaceutical composition comprising [[the]] a C68 vector and a pharmaceutically acceptable excipient, wherein the C68 vector --

	Claim 42.	The method according to claim 39, wherein the immune modulator is a CTLA-4 antagonist.

	Claim 44.	The method according to claim 39, wherein the immune modulator is a PD-1 antagonist.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Laura B Goddard/Primary Examiner, Art Unit 1642